Case 1:18-cv-04741-MKB-ST Document 25 Filed 04/18/19 Page 1 of 2 PageID #: 207


                                                                                                  David R. King
            HERRICK                                                                                      Partner
                                                                                                Phone: 973.274.2002
                                                                                                  Fax; 973.274.6407
                                                                                                dking@herrick.com




 April 18, 2019

 VIA FEDERAL EXPRESS

 Honorable Judge Margo K. Brodie
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Courtroom: 6F: Chambers N 626
 Brooklyn, New York 11201

 Re:      LuxClub. Inc, v. DGL Group Ltd., Civil Dkt. No. 1:18-cv-04741-MKB-ST

 Dear Judge Brodie,

 This firm represents DGL Group, Ltd. (“DGL”), Ezra Zaafarani (“Zaafarani”), Mark Nakash
 (“Nakash”), Victor Sardar (“Sardar”), and Elie Wahba (“Wahba” and collectively “Defendants”) in
 the above matter. Pursuant to Your Honor’s individual rules, we are delivering a courtesy copy
 of the fully briefed Motion to Dismiss listed below which was electronically filed with the Court
 today.

 We respectfully request oral argument to be heard on this matter.

       Moving Papers:
       1. Notice of Motion to Dismiss the Complaint;
       2. Memorandum of Law in Support of Motion to Dismiss the Complaint;
       3. Certification of David R. King, Esq. (with Exhibits);
       4. Certification of Service;

       Opposition Papers:
       5. Plaintiff’s Memorandum of Law in Opposition to Defendant’s Motion to Dismiss;
       6. Certification of Service;

       Reply Papers:
       7. Memorandum of Law in Further Support of Motion to Dismiss;
       8. Certification of Service

 Very truly yours,

 /s/ David R. King

 David R. King

 cc: Cory Rosenbaum, Esq. (via email w/ ends.)
 HERRICK, FEINSTEIN LLP . One Gateway Center . Newark, NJ 07102 . Phone: 973.274.2000 . Fax: 973.274.2500
Case 1:18-cv-04741-MKB-ST Document 25 Filed 04/18/19 Page 2 of 2 PageID #: 208




 April 18,2019
 Page 2

       Travis Stockman, Esq. (via email w/ ends.)
       Jeffrey Thomas Breloski, Esq. (via email w/ ends.)
       Thomas Robert Sofield, Esq. (via email w/ ends.)
       Magistrate Judge Steven Tiscione (via Federal Express w/o ends.).




  HF 12719910v.1
